Citation Nr: 0606805	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lung problems, 
claimed as due to asbestos exposure.

2.  Entitlement to service connection for scleroderma.

3.  Entitlement to service connection for swelling of the 
joints of the knees, feet, hands, and legs.

4.  Entitlement to service connection for stomach problems, 
including gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a gall bladder 
disorder.

6.  Entitlement to service connection for internal bleeding.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to April 
1988.  He also had periods of active duty for training during 
Reserve service in 1990 to 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for lung problems claimed as due to 
asbestos exposure, scleroderma, swelling of the joints of the 
knees, feet, hands, and legs, stomach problems including 
GERD, a gall bladder disorder, and internal bleeding.

In an October 2005 hearing before the undersigned Veterans 
Law Judge, the veteran indicated that he wished to withdraw 
his appeals for service connection for scleroderma, swelling 
of the joints of the knees, feet, hands, and legs, stomach 
problems including GERD, a gall bladder disorder, and 
internal bleeding.




FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board claims 
for service connection for scleroderma, swelling of the 
joints of the knees, feet, hands, and legs, stomach problems 
including GERD, a gall bladder disorder, and internal 
bleeding.

2.  In October 2005, prior to the promulgation of a decision 
on these appeals, the veteran requested to withdraw his 
appeals for service connection for scleroderma, swelling of 
the joints of the knees, feet, hands, and legs, stomach 
problems including GERD, a gall bladder disorder, and 
internal bleeding.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for a lung disorder.

4.  The veteran was exposed to asbestos during service.

5.  The veteran's treating physician supports a link between 
the veteran's asbestos exposure in service and his current 
fibrotic disease of the lungs.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
service connection for scleroderma, swelling of the joints of 
the knees, feet, hands, and legs, stomach problems including 
GERD, a gall bladder disorder, and internal bleeding have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b) (2005).

2.  Fibrotic disease of the lungs developed as a result of 
asbestos exposure in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  In his October 
2005 hearing, the veteran stated that he wished to withdraw 
his appeals for service connection for scleroderma, swelling 
of the joints of the knees, feet, hands, and legs, stomach 
problems including GERD, a gall bladder disorder, and 
internal bleeding.  Thus, there is no remaining allegation of 
error of fact or law with respect to those claims for 
appellate consideration, and those appeals are withdrawn.  
Accordingly, the Board does not have jurisdiction to review 
those appeals, and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), expanded VA's duty to 
notify claimants regarding the development of evidence 
relevant to their claims for VA benefits, and enhanced VA's 
duty to assist claimants in developing evidence pertinent to 
their claims.  Regulations implementing the VCAA were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The Board has made a favorable decision in the appeal that 
remains before the Board.  Therefore, the Board need not 
provide further notification or assistance to the veteran.  
The Board also does not need to discuss further VA's 
compliance with the laws and regulations involving 
notification and the development of evidence.

Service Connection for a Lung Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran contends that he was exposed to asbestos during 
service, and that he developed a lung disorder as a result of 
that asbestos exposure.  He reports that he served as a 
machinist's mate during his Navy service.  The separation 
document from a 1979 to 1983 period of the veteran's service 
shows machinist's mate as the veteran's primary specialty.  
In his October 2005 hearing, the veteran reported that during 
service he worked in the ship's engine room.  He stated that 
he worked on ships in shipyards, removing asbestos from 
pipes.  In 2003, the veteran requested from the Navy 
information about potential asbestos exposure from work done 
aboard a particular ship at a shipyard in 1980 and 1981.  A 
Navy official provided a copy of an Occupational Task 
Analysis for a machinist's mate in the 1970s.  That report 
indicates that machinist mates were exposed to asbestos in 
the performance of their duties.  The Navy official declined 
to comment on exposure or nonexposure to asbestos in the 
veteran's particular case.  The Board finds that veteran's 
account and the Navy records are sufficient to show that the 
veteran was exposed to asbestos during service.

In his 2005 hearing, the veteran and his wife both stated 
that the veteran had begun to notice difficulty breathing in 
about 1997.  The veteran's claims file does not contain his 
service medical records.  Records of private medical 
treatment of the veteran since service indicate that he was 
seen in 1998 for a number of symptoms, including abdominal 
pain, itching all over, and swelling in the legs and feet.  
He was diagnosed in 1998 with scleroderma and GERD.

Records from 2002 forward show the veteran's ongoing 
treatment for scleroderma with J. W., M.D., at a university-
affiliated clinic.  In 2002, the veteran began to report a 
cough and shortness of breath.  Pulmonary function tests 
(PFTs) performed in November 2002 revealed moderate 
restriction, suggested by low vital capacity.  On VA 
examination in March 2003, the examiner noted the history of 
progressive scleroderma, and of scarring of the lungs.  In 
April 2003, PFTs showed severe restrictive physiology, with 
decreased values compared to the November 2002 PFTs.  Private 
treatment notes from April 2003 reflect increased dyspnea on 
exertion.  Dr. W. noted basilar crackles in both lungs, 
greater in the right.  Dr. W.'s impression was scleroderma 
with slow decline in pulmonary status.

In his 2005 hearing, the veteran reported that he continued 
to have significant trouble breathing, and had begun 
requiring supplemental oxygen.  In a January 2006 statement, 
the veteran's treating physician, Dr. W., indicated that the 
veteran had "a number of significant medical problems 
including scleroderma and severe fibrotic disease of [the] 
lungs."  Dr. W. wrote:

It is my understanding that [the veteran] 
was exposed to asbestos during his career 
in the Navy.  It is certainly possible 
that the asbestos exposure has 
contributed to this current lung 
fibrosis.

The veteran has fibrotic disease of the lungs.  Physicians 
discovered that disease in the context of treatment of the 
veteran for scleroderma.  Dr. W. opines that it is possible 
that the veteran's asbestos exposure has contributed to the 
current disease.  Dr. W. described a possible link between 
asbestos and current lung disease, without stating the 
likelihood of such a link.  The opinion also describes 
asbestos as contributing to the disease, not as the sole 
cause.  Nonetheless, Dr. W.'s opinion supports a causal link, 
and there is no medical opinion of record opposing such a 
link.  Giving the benefit of the doubt to the veteran, the 
Board grants service connection for fibrotic disease of the 
lungs due to asbestos exposure.


ORDER

The appeals for service connection for scleroderma, swelling 
of the joints of the knees, feet, hands, and legs, stomach 
problems including GERD, a gall bladder disorder, and 
internal bleeding are dismissed.



Entitlement to service connection for fibrotic disease of the 
lungs, secondary to asbestos exposure, is granted.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


